The opinion of the court was delivered by
Brewer, J.:
Appellant was convicted on a charge of attempting to maliciously sever and remove certain- property from a freehold, and from such conviction appeals to this court. The only error alleged is thus stated in the brief of counsel for appellant:
“ The court below erred in overruling the motion in arrest of judgment. The complaint does not state facts constituting a public offense. Wharton’s Am. Or. .Law, §2012.”
What specific objection there exists to this complaint, and wherein it fails to disclose a public offense, we are not advised. The counsel refer to a section in Wharton’s Cr. Law, but on turning to that section we find that it treats of more than one subject. It treats of the manner of “describing the property,” and the “value.” Now whether counsel intends to claim that the complaint is defective in not stating the value of the property attempted to be severed, or in not sufficiently describing the property, or the freehold, we are not informed; and we shall not attempt to consider the various questions which may suggest themselves to our minds in the expectation by so doing of reaching the specific objection counsel intended to present. The judgment will be affirmed.
All the Justices concurring.